Citation Nr: 0116740	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  98-14 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
February 1968.  

This matter was brought on appeal to the Board of Veterans' 
Appeals (Board) from an April 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for the cause of the veteran's death.  

An Administrative Decision by the RO is of record dated in 
March 1998 in which it was held that a deemed valid common-
law marriage was recognized between the veteran and the 
appellant for the period from June 1990 until they were 
married by legal ceremony in November 1997.  Accordingly, for 
the purposes of the current appeal, the appellant is 
considered to have standing as the unremarried widow of the 
veteran.

In a December 1999 decision, the Board denied the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.  

The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  On January 29, 
2001, on Joint Motion of both parties, the Court vacated the 
prior Board decision and remanded the case.

Since March 2000, the appellant has been represented by a 
private attorney who provided written arguments on her behalf 
to the Board in March 2001.


REMAND

The veteran died on January [redacted], 1998 as a result of metastatic 
renal cell carcinoma.

In substance, the appellant has argued that the veteran's 
Vietnam experiences including exposure to Agent Orange, 
caused his myriad multiple disabilities during his lifetime, 
specifically caused the cancer which was the primary cause of 
his death and otherwise contributed significantly to his 
death.  

The claims file reflects that the veteran was hospitalized by 
VA in 1981 with an admission diagnosis of alcoholic.  The 
records from that care are not in the file.  

Summary records show that in October 1997 the veteran was 
transferred from Fort Worth VA Medical Center (VAMC) to the 
Dallas VAMC following abnormal laboratory studies and x-ray 
examinations.  The Fort Worth VAMC records are not in the 
claims file.  

The veteran presented with back and shoulder pain and 
reported that his back started to hurt about a year before.  
He said that the pain worsened when he twisted his back about 
4 months before, and had gotten worse 3 weeks prior to the 
examination upon lifting boxes.  He stated that he had been 
treated for respiratory distress in 1991 after working at a 
plastic factory.  The veteran was admitted with hypercalcemia 
for which he was treated with intravenous fluid.  

During the 1997 VA hospitalization, various diagnostic 
studies confirmed the final diagnoses of renal cell cancer 
with bone and lung metastases, spinal cord compression and 
hypercalcemia.  

Summary documents submitted at the time of the personal 
hearing would reflect that the veteran underwent a regimen of 
radiation by VA.  These treatment records are not in the 
claims file.  Similarly, a summary notation is of record that 
the veteran was also seen at a private facility, John Smith 
Hospital Tarrant County Hospital District in Fort Worth in 
1991.  These medical records are also not in the claims file.  

The lay statements from the veteran's step mother indicate 
that when the veteran returned from Vietnam he was not in 
good physical condition, had continuous physical problems and 
ultimately developed renal cancer.  The appellant and her 
step mother-in-law argue that the veteran's physical 
disabilities including the development of renal cancer were 
the result of exposure to Agent Orange during service in the 
Republic of Vietnam.  

As noted above, much of the post-service clinical 
documentation from private and VA hospitals is not of record.  
The appellant is entitled to consideration of all of this 
pertinent evidence.

There is some indication that Social Security Administration 
(SSA) benefits were assigned prior to the veteran's death.  
However, Social Security records, and the clinical 
information upon which any SSA decision may have been made, 
are not in the claims file.

There has also been a significant change in other pertinent 
law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (VCCA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

To ensure that the Board has met its duty to assist the 
appellant in developing the facts pertinent to her claim and 
in all other due process matters, and in accordance with the 
directives of the Court, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  In addition, the RO should ensure 
that all pertinent medical sources have 
been identified and all outstanding 
records have been obtained.  The RO 
should secure all outstanding private 
treatment records including from John 
Smith Hospital Tarrant County Hospital 
District in Fort Worth in 1991.

The RO should also secure all VA 
inpatient and outpatient treatment 
reports including from VAMC Dallas, VAMC 
Fort Worth and all other locations 
identified by the appellant as having 
provided care for the veteran since 
service, including the VA facility where 
he was hospitalized in 1981, and any 
other VA facilities and at any other 
times.

The RO should ascertain whether the 
veteran was receiving SSA disability 
benefits prior to his death.  If so, the 
RO should obtain all SSA records 
associated with claims filed by the 
veteran during his lifetime and decisions 
rendered by SSA on his behalf.  

If the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the appellant that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.  VCAA, 
Pub. L. No. 104-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA examiner specializing in 
oncology to assess the entire evidence 
for the purpose of thoroughly analyzing 
the causes, etiology and duration of the 
disabilities impacting on the veteran's 
death.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner.  The examiner 
must fully annotate the opinions and 
indicate that the claims file was in fact 
made available for review.  The following 
questions should be answered in detail:

(a) Is it at least as likely as not that 
any disability of service origin caused, 
contributed to or in any other way 
significantly impacted upon the veteran's 
death?

(b) What were all of the contributing 
factors to the veteran's death and if 
determinable, when did these disabilities 
originate, and what was their etiology 
and duration. 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCCA 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the pending claim on all 
possible theories.  

Special and concentrated consideration 
must be given to provisions of the laws 
and regulations relating to exposure to 
Agent Orange and all other pertinent 
presumptions to include carcinoma.

If the decision remains adverse to the 
appellant, the RO must prepare a 
comprehensive Supplemental Statement of 
the Case to include all pertinent 
regulations and a citation to all 
pertinent evidence as it relates thereto.  

The appellant and her representative 
should be given a reasonable opportunity 
to respond thereto.  The case should then 
be returned to the Board if in order.  

The Board intimates no opinion, either 
legal or factual, as to the ultimate 
determination warranted in this case 
pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RICHARD E COPPOLA
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

